                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION


UNITED STATES OF AMERICA                              )
                                                      )
                   Plaintiff,                         )
                                                      )
           vs.                                        )        Case No. 4:20-cr-00010
                                                      )
ARMARD R. SHIELDS,                                    )
                                                      )
                   Defendant.                         )

       MOTION TO CONTINUE TRIAL & RESET PRETRIAL CONFERENCE DATE

           Defendant Armard R. Shields, by and through undersigned counsel, respectfully

moves this Court for an Order continuing the trial setting in this matter, which is currently

scheduled to begin on July 12, 2021. Mr. Shields respectfully requests a late September 2021

trial setting1 in order to allow time for counsel and defendant to continue discussions regarding

possible options for an alternative resolution to trial.

           In further support of this motion, Mr. Shields states as follows:

                                           Procedural Background

           1.      Mr. Shields was charged by way on an Indictment on January 8, 2020 with the

following: possession with intent to distribute five grams of methamphetamine (actual), which is

a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and being a convicted felon in possession of

ammunition, which is a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Doc. #1).

           2.      Counsel for Mr. Shields was appointed to represent Mr. Shields on September 16,

2020. (Doc. #6).


1
    Joint Accelerated Criminal Trial Docket Date: September 27, 2021.
                                                          1


                Case 4:20-cr-00010-HFS Document 24 Filed 06/21/21 Page 1 of 4
         3.      On September 21, 2020, Mr. Shields was arraigned on the two charges contained

within the Indictment. Following a detention hearing, Mr. Shields was released on a $10,000

unsecured bond with a court-approved co-signor. Mr. Shields has remained compliant with all

conditions of his release. (Doc. #10).

         5.      Mr. Shields has twice moved to continue trial in this case. (Doc. #15 & Doc.

#20).

        Update on Status of Discussions and Suggestions in Support of Trial Continuance

         6.      The pretrial status conference in this case is scheduled for June 22, 2021. Trial is

scheduled to begin on July 12, 2021. Counsel has received and reviewed the discovery with Mr.

Shields, which is not voluminous. Undersigned counsel and Mr. Shields are also engaged in

discussions with the government regarding a possible alternative resolution to trial.

         Unfortunately, logistical and scheduling challenges related to an in-person meeting with

Mr. Shields has taken more time to coordinate than anticipated. Mr. Shields and counsel were

able to have an in-person meeting on June 21, 2021. However, as a result of that discussion,

both counsel and the defendant believe more time is necessary to continue discussions with the

government regarding resolution of the case.

                         Defendant Understands His Speedy Trial Rights

         7.      Counsel and Mr. Shields discussed his speedy trial rights in person on June 21,

2021. Mr. Shields indicated he was aware of his right to proceed to trial in July 2021 and

understands that if the Court were to grant this request, the trial date could be continued to late

September 2021.

         Counsel has conferred with Mr. Shields regarding the requirements of 18 U.S.C. §3161

and his right to a speedy trial. After careful consideration, Mr. Shields agreed to waive his
                                                  2


              Case 4:20-cr-00010-HFS Document 24 Filed 06/21/21 Page 2 of 4
speedy trial rights, believing that his interest in being able to fully present his defense at trial or

discuss alternative options for resolution with his currently appointed lawyer trumps his desire to

resolve this matter in a more expeditious fashion. Accordingly, Mr. Shields is requesting

pursuant to 18 U.S.C. 3161 (h)(7)(A), that the trial in this matter be continued to September of

2021 in order to be able to give counsel and the defendant time to discuss an alternative

resolution and/or prepare for trial, which is in the interests of justice.

                         Government Position on Continuance Request

        8.      Counsel reached out to the government for their position on a continuance of the

trial date via email. However, as of the filing of this motion their position is unknown.

                                         Resetting Deadlines

        9.      If the Court grants the continuance request, then the current pretrial conference of

June 22, 2021 should also be reset to a date closer in time to the new trial setting.



        WHEREFORE, for the reasons stated above, Mr. Shields requests that his Motion to

Continue Trial be granted and any other relief this Court deems appropriate.



                                                        Respectfully Submitted,

                                                        /s/ Shazzie Naseem
                                                        Shazzie Naseem, MO Bar #59142
                                                        Berkowitz Oliver LLP
                                                        2600 Grand Blvd., Suite 1200
                                                        Kansas City, MO 64108
                                                        816-561-7007 Telephone
                                                        Email: snaseem@berkowitzoliver.com
                                                        Counsel for Defendant




                                                    3


             Case 4:20-cr-00010-HFS Document 24 Filed 06/21/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I certify that on June 21, 2021, this Motion was electronically filed with the clerk of the

court by using the CM/ECF system which will send a notice of electronic filing to all parties.



                                             /s/ Shazzie Naseem




                                                 4


          Case 4:20-cr-00010-HFS Document 24 Filed 06/21/21 Page 4 of 4
